Case 7:20-cv-04651-PMH Document 1-2 Filed 06/17/20 Page 1 of 7




              EXHIBIT “B”
                                            Case 7:20-cv-04651-PMH Document 1-2 Filed 06/17/20 Page 2 of 7


                                                         Apparel Sourcing (HK) Ltd. - Shipped Goods POs
Buyer (KM/SR)   Category                             PO No         Invoice No    Invoice Date   TT Days   Quantity   Invoice Amount             Status

     KM         MENS WOVEN SHIRT                     BDDHO        202033675089     17-Feb-20      20       10,380       $37,368.00    Shipped, Waiting for payment

     KM         BOYS CHAMBRAY OVERALL SET            BDDSB        201931968036     2-Dec-19       20       1,800        $10,022.40    Shipped, Waiting for payment

     KM         GIRLS FLANNEL PLAID DRESS            BDDUG        201931121046     21-Oct-19      20        664         $4,430.21     Shipped, Waiting for payment

     KM         MENS WOVEN SHIRT                     BDDVX        202033675060     17-Feb-20      20       4.876        $8,797.44     Shipped, Waiting for payment

     KM         MENS LONG SLEEVE WOVEN SHIRT         BDEGO        201931447938     4-Nov-19       20        792         $3,839.62     Shipped, Waiting for payment

     KM         MENS FLANNEL SHIRT JACKET            BDHES        201929761553    26-Aug-19       21        684         $9,017.40     Shipped, Waiting for payment

     KM         MENS WOVEN SHIRT                     BDHEU        201929761655    26-Aug-19       21        684         $7,510.32     Shipped, Waiting for payment

     KM         MENS FLANNEL SHIRT JACKET            BDHEW        201930577639     7-Oct-19       21        558         $6,757.38     Shipped, Waiting for payment

     KM         GIRLS CHAMBRAY DRESS                 BDHHU        201931967860     2-Dec-19       20       1,596        $8,809.92     Shipped, Waiting for payment

     KM         4 PC DRESSY SET                      BDHHX        201930082482     9-Sep-19       21       6,490        $49,194.20    Shipped, Waiting for payment

     KM         SWISS DOT DRESS                      BDHOK        201931967752     2-Dec-19       21       3,264        $22,246.88    Shipped, Waiting for payment

     KM         MENS LONG SLEEVE WOVEN SHIRT         BDHQK        201930949206     21-Oct-19      20       8,304        $40,274.00    Shipped, Waiting for payment

     KM         MENS LONG SLEEVE WOVEN SHIRT         BDHQL        201930949220     21-Oct-19      20       1,872        $7,637.76     Shipped, Waiting for payment

     KM         MENS LONG SLEEVE WOVEN SHIRT         BDHQM        201930949284     21-Oct-19      20       16,248       $66,291.84    Shipped, Waiting for payment

     KM         MENS LONG SLEEVE WOVEN SHIRT         BDHQN        201931024047     21-Oct-19      20       14,064       $59,068.80    Shipped, Waiting for payment

     KM         MENS LONG SLEEVE WOVEN SHIRT         BDHQO        201930949422     21-Oct-19      20       2,112        $7,603.20     Shipped, Waiting for payment

     KM         MENS LONG SLEEVE WOVEN SHIRT         BDHQP        201930949504     21-Oct-19      20       11,856       $42,681.60    Shipped, Waiting for payment

     KM         BOY GRAPHIC LONG SLV BODYSUIT        BDZJL        201929758602    26-Aug-19       21       12,670       $24,326.40    Shipped, Waiting for payment

     KM         PLAID WOVEN DRESS WITH KNIT          BDZKB        201929758749    26-Aug-19       20       2,020        $8,524.40     Shipped, Waiting for payment

     KM         MENS LONG SLEEVE WOVEN SHIRT         BDZKR        201930312088     16-Sep-19      21       2,304        $9,400.32     Shipped, Waiting for payment

   KM Total                                                                                                98,367      $433,802.09
     SR         GIRLS CHAMBRAY DRESS                 SL5069       201931968510     2-Dec-19       20       1,596        $8,809.92     Shipped, Waiting for payment

     SR         : GIRLS SWISS DOT DRESS              SL5075       201931968178     2-Dec-19       20       3,264        $22,246.88    Shipped, Waiting for payment

     SR         MENS WOVEN EASY CARE SHIRT          SM2930        202033654985     17-Feb-20      20       20,544       $77,040.00    Shipped, Waiting for payment

     SR         SHIRT AND TIE SET                   SM4879        201929410496     5-Aug-19       21       2,130        $8,988.60     Shipped, Waiting for payment

     SR         SIMPLY LS PATTERN EASY CARE          SN2695       201929746102    26-Aug-19       21        576         $2,908.80     Shipped, Waiting for payment

     SR         Flannel Plaid Dress                  SN5141       201930631922     7-Sep-19       21       2,220        $14,811.10    Shipped, Waiting for payment

     SR         :SIMPLY SS PATTERN EASY CARE         SO2742       201929814465    26-Aug-19       20       3,620        $15,167.80    Shipped, Waiting for payment

     SR         :BOYS SHIRT                          SO4878       201929409966     5-Aug-19       21       13,475       $56,864.50    Shipped, Waiting for payment
                                                 Case 7:20-cv-04651-PMH Document 1-2 Filed 06/17/20 Page 3 of 7


                                                              Apparel Sourcing (HK) Ltd. - Shipped Goods POs
Buyer (KM/SR)   Category                                  PO No         Invoice No    Invoice Date   TT Days   Quantity   Invoice Amount             Status

      SR        :BOYS SHIRT                               SP2729       201929746066    26-Aug-19       20        7,002       $29,740.86    Shipped, Waiting for payment

      SR        LONG SLEEVE FLANNEL SHIRT JACKET          SP2731       201929815376    26-Aug-19       21        4,368       $47,960.64    Shipped, Waiting for payment

      SR        MENS LONG FLANNEL SHIRT JACKET            SP3075       201931304894     28-Oct-19      20        720         $9,489.60     Shipped, Waiting for payment

      SR        SIMPLY SS PATTERN EASY CARE SHIRT         SQ2907       201930631734     30-Sep-19      20        2,672       $11,222.40    Shipped, Waiting for payment

      SR        :MENS SIMPLY S/S PATTERN EASY CARE
                                                          SQ3009       202033769003     24-Feb-20      20        3,648       $13,132.80    Shipped, Waiting for payment

      SR        MENS SHIRT                                SQ3010       202033769015     24-Feb-20      20        5,208       $18,748.80    Shipped, Waiting for payment

      SR        MENS LONG SHIRT JACKET                    SQ3074       201931305512     28-Oct-19      21        2,028       $26,730.73    Shipped, Waiting for payment

      SR        MENS LONG SHIRT JACKET                    SX6208       201929746247    26-Aug-19       21        2,028       $27,716.85    Shipped, Waiting for payment

      SR        MENS RC SS WOVEN POPLIN PRINT             SX6333       202033675555     17-Feb-20      20        423         $1,522.80     Shipped, Waiting for payment

      SR        PLAID DRESS SET                           SY7453       201929815991    26-Aug-19       21        1,498       $6,321.56     Shipped, Waiting for payment

      SR        INFANT GIRLS KNIT BIG BOW PONTE SET,
                                                          SY7465       201930577697     30-Sep-19      21        1,386       $7,248.78     Shipped, Waiting for payment

      SR        BOY SOLID PULL ON WOVEN JOGGER            SY7691       201931967500    20-Mar-20       20        3,288       $6,944.26     Shipped, Waiting for payment

      SR        SIMPLY SS PATTERN EASY CARE SHIRT         SN2762       201929790013    26-Aug-19       20        2,676       $11,212.44    Shipped, Waiting for payment

   SR Total                                                                                                     84,370      $424,830.12
  Grand Total                                                                                                   182,737     $858,632.21
                                Case 7:20-cv-04651-PMH Document 1-2 Filed 06/17/20 Page 4 of 7


                                      Apparel Sourcing (HK) Ltd. - Ready to Ship POs
                                               "Cancel" date: 05/05/2020
Buyer (KM/SR)   Category                                PO No    Quantity   FOB Amount     Ready Date   Status
      KM        Twill over all set                       BDDSC     3,000      $16,050.00    15-Oct-19   Ready for Shipment
      KM        STRETCH DENIM OVERALL SET                BDDYF     3,616      $19,345.60    15-Oct-19   Ready for Shipment
      KM        Pul on woven jogger                     BDDQO      3,216       $7,075.20    15-Oct-19   Ready for Shipment
      KM        PRINTED STRETCH DENIM OVERALL SET        BDDRZ     2,696      $14,423.60    20-Nov-19   Ready for Shipment
      KM        DECORATIVE JUMPER SET                    BDDSA     2,696      $14,423.60    20-Nov-19   Ready for Shipment
      KM        SHORT SLV WOVEN BUTTON FRONT SHIRT      BDDQN      1,500       $5,415.00    25-Nov-19   Ready for Shipment
   KM Total                                                       16,724      $76,733.00
      SR        SIMPLY S/S PATTERN EASY CARE            SP3246     1,413       $5,298.75    15-Oct-19   Ready for Shipment
      SR        SIMPLY S/S PATTERN EASY CARE            SP3246     4,176      $15,660.00    15-Oct-19   Ready for Shipment
      SR        SIMPLY S/S PATTERN EASY CARE            SP3246     2,790      $10,462.50    10-Nov-19   Ready for Shipment
      SR        SIMPLY S/S PATTERN EASY CARE            SP3246     2,790      $10,462.50    10-Nov-19   Ready for Shipment
      SR        SIMPLY S/S PATTERN EASY CARE            SP3246     4,176      $15,660.00    10-Nov-19   Ready for Shipment
      SR        SIMPLY S/S PATTERN EASY CARE            SP3246     2,493       $9,348.75    15-Nov-19   Ready for Shipment
      SR        SIMPLY S/S PATTERN EASY CARE            SP3246     4,176      $15,660.00    15-Nov-19   Ready for Shipment
      SR        Twill over all set                      SY7623     3,546      $18,971.10    15-Nov-19   Ready for Shipment
      SR        STRETCH DENIM OVERALL SET               SY7622     3,744      $20,030.40    15-Oct-19   Ready for Shipment
      SR        PRINTED STRETCH DENIM OVERALL SET       SY7629     2,700      $14,445.00    15-Oct-19   Ready for Shipment
      SR        DECORATIVE JUMPER SET                   SY7723     2,700      $14,445.00    20-Nov-19   Ready for Shipment
      SR        CHAMBRAY OVERALL SET                    SY7630     1,602       $9,291.60    25-Nov-19   Ready for Shipment
      SR        SHORT SLV WOVEN BUTTON FRONT SHIRT      BDDQN      1,596       $5,761.56    25-Nov-19   Ready for Shipment
      SR        SHORT SLV WOVEN BUTTON FRONT SHIRT      SM5011     1,296       $4,678.56    25-Nov-19   Ready for Shipment
      SR        SHORT SLV WOVEN BUTTON FRONT SHIRT      SM5011     1,224       $4,418.64    25-Nov-19   Ready for Shipment
   SR Total                                                       40,422     $174,594.36
  Grand Total                                                     57,146     $251,327.36
                                     Case 7:20-cv-04651-PMH Document 1-2 Filed 06/17/20 Page 5 of 7


                                    Apparel Sourcing (HK) Ltd. - Wings Sheet Damages Calculations
                                                      "Cancel" date: 05/05/2020
Buyer (KM/SR)                Category                      PO No         Wings No      Quantity   po value      Fabrics and Trims Expense      Status
     KM         MENS LONG SLEEVE WOVEN CASUAL SHIRT        BDEDJ           BDEDJ         6,190    $25,310.91            $20,248.73          UNCUT GOODS
     KM         MENS LONG SLEEVE WOVEN CASUAL SHIRT        BDEDK           BDEDK         1,418    $6,864.77              $5,491.82          UNCUT GOODS
     KM         MENS LONG SLEEVE WOVEN CASUAL SHIRT        BDEDL           BDEDL         2,240    $9,159.36              $7,327.49          UNCUT GOODS
     KM         MENS SHORT SLEEVE WOVEN CASUAL SHIRT       BDEDN           BDEDN         2,712    $11,376.84             $9,101.47          UNCUT GOODS
     KM         MENS SHORT SLEEVE WOVEN CASUAL SHIRT       BDEDO           BDEDO        10,600    $38,160.00            $30,528.00          UNCUT GOODS
     KM         MENS RT66 S/S PATTERN POPLIN SHIRT         BDEDP           BDEDP         5,790    $20,844.00            $16,675.20          UNCUT GOODS
     KM         MENS LONG SLEEVE WOVEN CASUAL SHIRT        BDEDQ           BDEDQ         3,625    $14,818.54            $11,854.83          UNCUT GOODS
     KM         MENS LONG SLEEVE WOVEN CASUAL SHIRT        BDEDR           BDEDR          889     $3,631.03              $2,904.82          UNCUT GOODS
     KM         MENS LONG SLEEVE WOVEN CASUAL SHIRT        BDEDT           BDEDT         1,320    $5,537.40              $4,429.92          UNCUT GOODS
     KM         MENS LONG SLEEVE WOVEN CASUAL SHIRT        BDEDU           BDEDU         1,390    $5,011.20              $4,008.96          UNCUT GOODS
     KM         MENS LONG SLEEVE WOVEN CASUAL SHIRT        BDEDV           BDEDV         3,120    $11,232.00             $8,985.60          UNCUT GOODS
     KM         BOYS SP SE DRESSY SETS                     BDEEQ           BDEEQ         2,064    $19,219.97            $15,375.98          UNCUT GOODS
     KM         BOYS SP SE DRESSY SETS                     BDEER           BDEER         1,728    $13,751.42            $11,001.14          UNCUT GOODS
                                                                        MS20BE13303
     KM         SIMPLY LS PATTERN EASYCARE             MS20BE13303MZ                    15,112                                              UNCUT GOODS
                                                                            MZ                    $71,026.40            $56,821.12
                                                                        MS20BE13301
     KM         SS PATTERN EASY CARE                   MS20BE13301MZ                    21,162                                              UNCUT GOODS
                                                                            MZ                    $96,921.96            $77,537.57
                                                                        MS20RT13801Y
     KM         SS PATTERN POPLIN                      MS20RT13801YM                     5,790                                              UNCUT GOODS
                                                                             M                    $40,819.50            $32,655.60
                                                                        MS20BE13109
     KM         BE EGP LS SOLID EASY CARE              MS20BE13109MZ                     3,128                                              UNCUT GOODS
                                                                            MZ                    $17,704.48            $14,163.58
                                                                        MC20BE13110
     KM         BE EGP LS PATTERN EASY CARE            MC20BE13110MZ                     9,814                                              UNCUT GOODS
                                                                            MZ                    $50,051.40            $40,041.12
                                                                        MS20BE13303B
     KM         BE EGP BM SS SOLID EASY CARE           MS20BE13303BM                     4,032                                              UNCUT GOODS
                                                                             M                    $21,853.44            $17,482.75
                                                                        MS20BE13109B
     KM         BE EGP BM LS SOLID EASY CARE           MS20BE13109BM                     1,416                                              UNCUT GOODS
                                                                             M                     $7,320.72            $5,856.58
                                                                        GS20LW70300N
     KM         SLEEVE WITH SMOCKED YOKE ROMPER        GS20LW70300NWS                    6,240                                              UNCUT GOODS
                                                                             WS                   $26,208.00            $20,966.40
                                                                        BS20LW90201N
     KM         T SHIRT WITH CHAMBRAY SHORTS           BS20LW90201NWK                   13,912                                              UNCUT GOODS
                                                                             WK                   $71,044.48            $56,835.58
                                                                        BS20LW90201N
     KM         T SHIRT WITH CHAMBRAY SHORTS 1CC       BS20LW90201NWS                   14,301                                              UNCUT GOODS
                                                                             WS                   $72,995.85            $58,396.68
                                                                        GS20LW90300N
     KM         BABYDOLL TOP WITH LEGGING 1CC          GS20LW90300NWK                   12,032                                              UNCUT GOODS
                                                                             WK                   $60,881.92            $48,705.54
                                                                        GS20LW90300N
     KM         BABYDOLL TOP WITH LEGGING 1CC          GS20LW90300NWS                   12,456                                              UNCUT GOODS
                                                                             WS                   $63,036.27            $50,429.02
                                                                        BS20LW70201N
     KM         PLAID POLO ROMPER 1CC                  BS20LW70201NWS                    3,120                                              UNCUT GOODS
                                                                             WS                    $3,120.00            $2,496.00
   KM Total                                                                             165,601   $787,901.86          $630,321.49
                             Case 7:20-cv-04651-PMH Document 1-2 Filed 06/17/20 Page 6 of 7


                         Apparel Sourcing (HK) Ltd. - Wings Sheet Damages Calculations
                                           "Cancel" date: 05/05/2020
SR   MENS SIMPLY LS PATTERN EASY CARE         SO3064           SO3064         1,824   $7,441.92      $5,953.54    UNCUT GOODS
SR   MENS LONG SLEEVE WOVEN CASUAL SHIRT       SP3027          SP3027         2,664   $9,590.40      $7,672.32    UNCUT GOODS
SR   MENS SIMPLY SS PATTERN EASY CARE         SQ3044           SQ3044        10,206   $36,741.60    $29,393.28    UNCUT GOODS
SR   MENS SIMPLY LS PATTERN EASY CARE         SQ3069           SQ3069         4,887   $19,938.96    $15,951.17    UNCUT GOODS
                                                            MS20SS13454M
SR   SIMPLY SS PATTERN EASYCARE            MS20SS13454MM                     15,969                               UNCUT GOODS
                                                                 M                    $69,465.15    $55,572.12
                                                            MS20SS13457M
SR   SIMPLY LS PATTERN EASYCARE            MS20SS13457MM                     8,292                                UNCUT GOODS
                                                                 M                    $36,070.20    $28,856.16
                                                            BS20SE58000IT
SR   SP WK ITB DRESSY SETS                 BS20SE58000ITK                    14,880                               UNCUT GOODS
                                                                  K                   $148,800.00   $119,040.00
                                                            BS20SE58000IT
SR   CLOTHING, TOPS                        BS20SE58000ITK                    15,015                               UNCUT GOODS
                                                                  K                   $100,750.00   $80,600.00
                                                            BS20SE80000BB
SR   SP SE DRESSY SETS                     BS20SE80000BBK                    7,584                                UNCUT GOODS
                                                                  K                   $89,642.88    $71,714.30

SR   SP WK ITB DRESSY SETS                 BS20SE58000ITS   BS20SE58000ITS   6,180                                UNCUT GOODS
                                                                                      $61,800.00    $49,440.00
                                                            BS20SE80000BB
SR   SP SE DRESSY SETS                     BS20SE80000BBS                    9,984                                UNCUT GOODS
                                                                  S                   $118,010.88   $94,408.70

SR   SP ISLANDER SOLID WOVEN SHIRT         BS20IL50000ITS   BS20IL50000ITS   3,360                                UNCUT GOODS
                                                                                      $23,623.44    $18,898.75

SR   SP ISLANDER SOLID WOVEN SHIRT         BS20IL10001ITS   BS20IL10001ITS   6,480                                UNCUT GOODS
                                                                                      $22,550.40    $18,040.32

SR   SOLID WOVEN SHORTS                    BS20IL20001ITS   BS20IL20001ITS   3,240                                UNCUT GOODS
                                                                                      $11,782.00     $9,425.60
                                                            BS20IL50000BB
SR   BASIC 2PC WOVEN SETS                  BS20IL50000BBS                    4,464                                UNCUT GOODS
                                                                  S                   $39,460.00    $31,568.00
                                                            BS20IL20000BB
SR   TABLE SHORTS                          BS20IL20000BBS                    3,432                                UNCUT GOODS
                                                                  S                   $17,549.00    $14,039.20
                                                            BS20IL10001BB
SR   SOLID WOVEN SHIRT                     BS20IL10001BBS                    9,180                                UNCUT GOODS
                                                                  S                   $41,863.00    $33,490.40

SR   CLOTHING, KIDS SETS                   BS20IL50000ITK   BS20IL50000ITK   3,300                                UNCUT GOODS
                                                                                      $21,307.00    $17,045.60

SR   CLOTHING, KIDS SETS                   BS20IL50000ITK   BS20IL50000ITK   4,608                                UNCUT GOODS
                                                                                      $21,185.28    $16,948.22

SR   CLOTHING, KIDS SETS                   BS20IL50000ITK   BS20IL50000ITK   3,852                                UNCUT GOODS
                                                                                      $17,603.64    $14,082.91
                                                            BS20IL50000BB
SR   BASIC 2PC WOVEN SETS                  BS20IL50000BBK                    4,128                                UNCUT GOODS
                                                                  K                   $36,491.20    $29,192.96
                                                            BS20IL20000BB
SR   CLOTHING, BOTTOMS                     BS20IL20000BBK                    3,564                                UNCUT GOODS
                                                                  K                   $18,231.72    $14,585.38

SR   WOVEN SHIRT                           BS20IL10001ITK   BS20IL10001ITK   5,448                                UNCUT GOODS
                                                                                      $19,027.00    $15,221.60
                                 Case 7:20-cv-04651-PMH Document 1-2 Filed 06/17/20 Page 7 of 7


                               Apparel Sourcing (HK) Ltd. - Wings Sheet Damages Calculations
                                                 "Cancel" date: 05/05/2020
    SR        WOVEN SHORTS                   BS20IL20001ITK   BS20IL20001ITK    3,636                                    UNCUT GOODS
                                                                                          $13,221.00      $10,576.80
                                                              BS20LW70201N
    SR        PLAID POLO ROMPER 1CC         BS20LW70201NWK                      3,010                                    UNCUT GOODS
                                                                   WK                     $10,505.00       $8,404.00
                                                              GS20LW70300N
    SR        SMOCKED YOKE ROMPER 2CC       GS20LW70300NWK                      6,020                                    UNCUT GOODS
                                                                   WK                     $25,284.00      $20,227.20
                                                              MS20OL13106
    SR        L/S WOVEN TOP                 MS20OL13106MZ                       4,680                                    UNCUT GOODS
                                                                  MZ                      $52,322.00      $41,857.60
                                                              MS20OL13108
    SR        S/S WOVEN TOP                 MS20OL13108MZ                      72,254                                    UNCUT GOODS
                                                                  MZ                      $81,100.00      $64,880.00
                                                              MS20OL13109
    SR        CLOTHING, TOPS                MS20OL13109MZ                       2,556                                    UNCUT GOODS
                                                                  MZ                      $16,179.48      $12,943.58
                                                              MS20OL13104
    SR        CLOTHING, TOPS                MS20OL13104MZ                       6,822                                    UNCUT GOODS
                                                                  MZ                      $43,183.26      $34,546.61
 SR Total                                                                      251,519   $1,230,720.41    $984,576.33
Grand Total                                                                    417,120   $2,018,622.27   $1,614,897.82
